Citation Nr: 1509683	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-29 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to August 1982, February 2003 to January 2004, and from October 2006 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In November 2013 and February 2014 correspondence, the Veteran raised claims for increased ratings for peptic ulcer disease, hypothyroidism, hypertension, gastroesophageal reflux disease (GERD), obstructive sleep apnea, and erectile dysfunction.  These raised claims are inextricably intertwined with the Veteran's TDIU claim and thus further development is necessary as part of the Board's adjudication of the TDIU claim.  See 38 U.S.C.A. § 5103A(g) (West 2014); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  A decision by the Board on the Veteran's claim for a TDIU rating would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

In addition, the Board notes that in November 2013 correspondence, the Veteran's representative requested a new examination regarding the Veteran's obstructive sleep apnea, stating that the examination was not based on review of Social Security Administration (SSA) records.  While it is evident that treatment records were reviewed, it is not clear that the SSA records specifically were reviewed.  In an effort to provide the Veteran all reasonable doubt, he should be provided a new examination regarding his obstructive sleep apnea, to include review of all treatment records, including SSA treatment records.  
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim seeking a TDIU rating, and an increased rating for obstructive sleep apnea.  

2. Obtain and associate with the claims file any pertinent, outstanding VA treatment records regarding his service-connected disabilities (i.e., obstructive sleep apnea, peptic ulcer disease, hypothyroidism, GERD, hypertension, and erectile dysfunction).  

3. Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4. After associating all pertinent outstanding records with the claims file, schedule the Veteran for an examination to determine the nature and severity of his current obstructive sleep apnea.  The claims file must be made available to and reviewed by the examiner, to specifically include SSA records.  Any tests deemed necessary should be conducted.  

The examiner must state whether the disability requires the use of a breathing assistance device such as a CPAP machine, and whether the Veteran has chronic respiratory failure or requires tracheostomy.  

All findings and conclusions should be set forth in a legible report.  

5. After completion of the development requested above, schedule the Veteran for an appropriate VA examination regarding his claim for a TDIU rating.  

The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

The examiner should report all pertinent findings and opine as to the Veteran's current level of functioning and the impact of his service-connected disabilities on his daily activities and his ability to work, including what specific limitations the Veteran's disabilities would produce and what activities would be impacted.  

The examiner should also opine as to the impact of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  The examiner should consider the Veteran's statements and that he has four years of college education, special schooling to be a nurse, and has worked primarily as a police officer.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

6. Adjudicate whether increased ratings are warranted for the Veteran's peptic ulcer disease, hypothyroidism, hypertension, GERD, erectile dysfunction, obstructive sleep apnea and thereafter readjudicate the claim for a TDIU rating.  The RO should review all development for compliance with this remand and review all opinions for adequacy.  Any further action in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

